DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
The elected claims are not in condition for allowance, and therefore Applicant’s request for rejoinder will not be considered at this time. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (U.S. Publication No. 2015/0108644) in view of Ryuzaki et al. (U.S. Publication No. 2003/0201465)
Regarding claim 1, Huang teaches an integrated circuit interconnect structure, comprising:

a first dielectric (120) adjacent to at least a portion of the first interconnect (see Fig. 11);
a second interconnect (228) in a second metallization level (216/218/220) above the first metallization level (Fig. 11), the second interconnect comprising a lowermost surface (bottom surface as seen in Fig. 11) in contact with at least a portion of an uppermost surface of the first interconnect (see Fig. 11);
a second dielectric (220) adjacent to at least a portion of the second interconnect (Fig. 11) and directly adjacent to the first dielectric (Fig. 11).
Huang does not teach wherein the first dielectric has a first carbon content, wherein the second dielectric has a second carbon content, and wherein the first carbon content increases with distance away from the lowermost surface of the second interconnect and wherein the second carbon content increases with distance away from the uppermost surface of the first interconnect.
However, Ryuzaki teaches another interconnect layer in which the dielectric material is also a siloxane (see paragraph [0008]), containing a further dielectric layer formed over the siloxane dielectric having a carbon content that increases as the distance from the surface increases (see paragraph [0073] and Fig. 7A).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the layer (9) of Ryuzaki could have been added over the barrier dielectric layers (120/220) of Kuang because Kuang is concerned with the adhesivity of siloxane dielectrics (paragraph [0029]) during hybrid bonding (see paragraph [0028]-[0029]).  Ryuzaki solves the issue of adhesivity of organic dielectrics by providing an additional layer formed over the organic dielectrics to increase the adhesive strength between the top and bottom interconnect layers.

Regarding claim 2, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 1, wherein the first dielectric comprises silicon and at least one of oxygen or nitrogen, and the second dielectric comprises silicon and at least one of oxygen or nitrogen (see Ryuzaki Fig. 7A).

Regarding claim 3, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 1, wherein the first carbon content increases to between 2 at.% and 30 at.% of the first dielectric and wherein the second carbon content increases to between 2 at.% and 30 at.% of the second dielectric (see Ryuzaki Fig. 7A).

Regarding claim 4, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 2, wherein the first dielectric and the second dielectric have substantially the same chemical composition (see Huang Fig. 11, top and bottom interconnect layers are the same, and all layers are the same; the combination would have the same dielectric of Ryuzaki used on both sections of the hybrid bonded device).

Regarding claim 5, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 1, wherein the first dielectric has a vertical thickness between 2nm and 20nm and the second dielectric has a vertical thickness between 2nm and 20nm (see Ryuzaki Fig. 7A, thickness is between 0 and 200nm).  It would have been obvious to a person of skill in the art at the time of the priority date that thickness of the adhesive promoting layer could be optimized or calculated through routine experimentation depending on the configuration of the interconnect, materials used, and size of the overall device.  See MPEP 2144.05(II)(A).

Regarding claim 6, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 1, wherein the first carbon content inreases over a distance of 1nm or less to a maximum carbon content within a remainder of the first dielectric.
Ryuzaki teaches that carbon content increases over a larger range than 1nm.  However, it would have been obvious to a person of skill in the art at the time of the priority date that the carbon content depth increase could have been optimized through routine experimentation or calculation to a depth necessary to still give adhesion strength, while minimizing device size.  It is well known that the size of semiconductor devices have shrunk significantly since Ryuzaki’s device, and that a person of skill in the art would understand that all dimensions of the device would be reduced to modern size requirements.  See MPE2144.05(II)(A).

Regarding claim 9, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 1, further comprises:
a third dielectric (see Huang Fig. 11, dielectric 120) adjacent to the first interconnect and below the first dielectric, wherein the third dielectric comprises a material with less carbon content than the first dielectric (no carbon content): and
a fourth dielectric (Huang Fig. 11, dielectric 220) adjacent to the second interconnect and above the second dielectric (see Fig. 11) wherein the fourth dielectric comprises a material with less carbon content than the second dielectric (no carbon content).

Regarding claim 11, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 1, further comprises
a fifth dielectric (Fig. 11, third dielectric would be 118, fifth dielectric would be 120) between the first dielectric and the third dielectric and adjacent to the first interconnect (Fig. 11), wherein the 


Regarding claim 12, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 1, wherein the first metallization level further comprises a third interconnect adjacent to the first dielectric and spatially distant from the first interconnect and wherein the third interconnect has an uppermost surface that is substantially coplanar with the uppermost surface of the first interconnect (see Huang Fig. 11)

Regarding claim 13, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 12, wherein the second metallization level further comprises a fourth interconnect adjacent to the second dielectric and spatially distant from the second interconnect, wherein the fourth interconnect has a lowermost surface that is substantially coplanar with the lowermost surface of the second interconnect, and wherein the uppermost surface of the third interconnect is in contact with a portion of the lowermost surface of the fourth interconnect (see Huang Fig. 11).

Regarding claim 14, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 13, wherein the third interconnect is spatially distant from the first interconnect by an amount that is substantially equal to an amount the third interconnect is spatially distant from the second interconnect (See Huang Fig. 11).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ryuzaki, further in view of Hagimoto et al. (U.S. Publication No. 2013/0207271)
Regarding claim 7, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 1, but does not specifically teach wherein the second dielectric is on a portion of the uppermost surface of the first interconnect and wherein a lowermost surface of the second interconnect is on a portion of the first dielectric.
However, Hagimoto teaches that it is common for minor misalignments to occur which result in the top dielectric and bottom interconnect overlapping, and vice versa (see Fig. 1). It would have been obvious to a person of skill in the art that such minor misalignment could also occur in the device of Huang in view of Ryuzaki because Huang is in particular concerned with the metal diffusion that occurs from this overlap, placing the siloxane dielectric as a barrier layer to prevent this diffusion (see paragraph [0017]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ryuzaki, further in view of Chen et al. (U.S. Publication No. 2019/0333871)
Regarding claim 8, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 1, but does not specifically teach wherein the first interconnect comprises a wide upper portion and a narrow lower portion, wherein the second interconnect comprises a narrow upper portion and wide lower portion and wherein the wider upper portion of the first interconnect is in contact with the wider lower portion of the second interconnect.
However, Chen teaches that such interconnects could be formed by dual damascene (paragraph [0018]).  It would have been obvious to a person of skill that the interconnects of Huang in view of .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ryuzaki, further in view of Wu et al. (U.S. Publication no. 2018/0269161).
Regarding claim 15, Huang in view of Ryuzaki teaches the integrated circuit interconnect structure of claim 12, but does not specifically teach wherein the second interconnect is an interconnect line segment and wherein uppermost surfaces of the first interconnect and the third interconnect are directly adjacent to and in contact with a lowermost surface of the interconnect line segment.
However, Wu teaches two adjacent interconnects can be connected to a single line by hybrid bonding (see Fig. 2).  It would have been obvious to a person of skill in the art that one of the substrates could have had a line connecting to two interconnects on the other substrate because it would have allowed for additional connection types.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ryuzaki, further in view of Yokoyama et al. (U.S. Publication No. 2018/0240797)
Regarding claim 19, Huang teaches a system comprising:
the integrated circuit interconnect structure comprising:
a first interconnect (Fig. 11, interconnect 130) in a first metallization level (see Fig. 11, 116/118/120);
a first dielectric (Fig. 11, 120) adjacent to at least a portion of the first interconnect.

However, Ryuzaki teaches another interconnect layer in which the dielectric material is also a siloxane (see paragraph [0008]), containing a further dielectric layer formed over the siloxane dielectric having a carbon content that increases as the distance from the surface increases (see paragraph [0073] and Fig. 7A).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the layer (9) of Ryuzaki could have been added over the barrier dielectric layers (120/220) of Kuang because Kuang is concerned with the adhesivity of siloxane dielectrics (paragraph [0029]) during hybrid bonding (see paragraph [0028]-[0029]).  Ryuzaki solves the issue of adhesivity of organic dielectrics by providing an additional layer formed over the organic dielectrics to increase the adhesive strength between the top and bottom interconnect layers.
Huang in view of Ryuzaki does not specifically teach the details of the device, such as a processor; a radio transceiver coupled to the processor, wherein the transceiver comprises: a transistor comprising: a drain contact coupled to a drain; a source contact coupled to a source; and a gate contact coupled to a gate, and an integrated circuit interconnect structure coupled with the drain contact.
However, Yokoyama teaches a system including a processor (see Fig. 2A), and an RF circuit (see Fig. 2A), having a transistor (Fig. 3, transistor 20), with a gate, drain and source (see Fig. 3, unlabeled), each having a contact (see Fig. 3), the drain contact connecting to and adjacent to an interconnect structure (see Fig. 3), and the first interconnect in a first metallization layer being electrically coupled to the drain contact (see right side transistor in Fig. 3). It would have been obvious to a person of skill in the art at the time of the priority date that the bonding method of Huang in view of Ryuzaki could have been used with the system of Yokoyama because Yokoyama also performs an interconnect/dielectric bond (see Fig. 3).

Regarding claim 20, Ryuzaki in view of Chen and Yokoyama teaches the system of claim 19, further comprising a battery coupled to power at least one of the processor or radio transceiver.
Although not specifically mentioned by Yokoyama, it would have been obvious to a person of skill in the art that all circuits require a power source, and a mobile device requires a battery as the power source.


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 10/18/2021, with respect to the rejections of claims 1-9, 12-15 and 19-20 under Ryuzaki and Chen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art, alone or in combination, fails to teach or suggest wherein the interface between first dielectric and the third dielectric is nonplanar and wherein the interface between second dielectric and the fourth dielectric is nonplanar.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/ Examiner, Art Unit 2816  

/SELIM U AHMED/Primary Examiner, Art Unit 2896